Title: From Thomas Jefferson to William Short, 30 April 1790
From: Jefferson, Thomas
To: Short, William



Dear Sir
New York April 30. 1790

My last letter to you was of the 6th. instt. acknowledging the receipt of your favors of the 2d. and 6th. of January, since that Mr. Jay has put into my hands yours of the 12th. of January, and I have received your note of Feby. 10th. accompanying some newspapers.
Mine of the 6th. covered the Presidents letter to the King for my recall, and my letters of leave for myself, and of Credence to you for the Count de Montmorin, with copies of them for your information. Duplicates of all these accompany the present: and an original commission for you as Chargé des Affaires, signed by the President. At the date of my former letters I had not had time to examine with minuteness the proper form of Credentials under our new Constitution. I governed myself therefore by foreign precedents, according to which a Chargé des Affaires is furnished with only a letter of  Credence from one Minister of foreign affairs to the other. Further researches have shewn me that under our new Constitution all Commissions (or papers amounting to that) must be signed by the President. You will judge whether any explanation on this subject to M. de Montmorin be necessary. I enclose you also the copy of a letter written to the Marquis de la Luzerne to be communicated to the Count de Montmorin, and by him to the King if he thinks proper.
It has become necessary to determine on a present proper to be given to Diplomatic Characters on their taking leave of us; and it is concluded that a medal and chain of Gold will be the most convenient; I am therefore to ask the favor of you to order the dies to be engraved with all the dispatch practicable. The medal must be of 30 lines diameter, with a loop on the edge to receive the chain. On one side must be the Arms of the United States, of which I send you a written description and several impressions in wax to render that more intelligible, round them as a Legend must be “the United States of America.” The device of the other side we do not decide on. One suggestion has been a Columbia (a fine female figure) delivering the emblems of peace and commerce to a Mercury, with the Legend “Peace and Commerce” circumscribed, and the date of our Republic, to wit, IV Jul. MDCCLXXVI. subscribed as an Exergum. But having little confidence in our own ideas in an Art not familiar here, they are only suggested to you, to be altered, or altogether postponed to such better device as you may approve on consulting with those who are in the habit and study of Medals. Duvivier and Dupré seem to be the best workmen, perhaps the last is best of the two.
The public papers which accompany this will give you fully the news of this quarter. I am with great and sincere esteem Dear Sir Your most obt. & most hble. Servt.,

Th: Jefferson

